UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

      

eee ee ee ee ee ee i i i er x
MIMI‘S ROCK, INC. AND DTI GMBH, 19cv6815 (DLC)
Plaintiffs, : ORDER OF
-v- DISCONT INUANCE
KEITH MARZ AND MARZ SPRAYS, LLC, fusDes
; USD!
Defendants. OE
ee ee i a ee ee x
DENISE COTE, District Judge:

 

 

 

 

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by December 27, 2019. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. v. Digital On Demand,
Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004),

Dated: New York, New York
November 26, 2019

Move. LY

HENISE COTE
United States District Judge

 
